Citation Nr: 1604199	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  15-15 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from January 1952 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's bilateral hearing loss.  The Veteran timely appealed that decision.  

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in December 2015; a transcript of that hearing is associated with the claims file.

The issue of service connection for tinnitus has been raised by the record in a March 7, 2005 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA audiological examination was in February 2015.  In his March 2015 notice of disagreement, VA Form 21-0958, and during his December 2015 hearing, the Veteran indicated that he believed that the VA examiner was frustrated with him during the examination and that she would repeat each word during the Maryland CNC speech discrimination test until she finally, exasperatedly told him to just guess.  The Veteran testified that he felt the rushed nature of the examination led to skewed results and is therefore inadequate to evaluate the current severity of his disability.  

In light of the Veteran's statements and testimony, and those of his spouse, during the December 2015 hearing, the Board finds that the bilateral hearing loss claim must be remanded at this time in order to afford the Veteran another VA examination of his bilateral hearing loss so that the current severity of that disability may be adequately assessed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Anchorage VA Medical Center, or any other VA medical facility that may have treated the Veteran, since November 2015 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss, which is not already of record, to include any private audiological examination he may have obtained since October 2014, particularly after his December 2015 Board hearing.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of his bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests, including audiometric evaluation, should be conducted and the results reported in detail.  

The examination report should also address the Veteran's complaints of hearing loss and tinnitus and its impact on his activities of daily living and occupational functioning.  If the Veteran is unemployed, the examiner should opine whether his bilateral hearing loss and tinnitus preclude substantially gainful employment consistent with his education and past work experience.

The examiner should additionally obtain a medical history with regards to the Veteran's noise exposure before, during, and after military service, as well as the onset of his tinnitus and symptomatology suffered since onset of those symptoms.  

Then, the examiner should opine whether the Veteran's tinnitus, if such is diagnosed at that time, more likely, less likely, or at least as likely as not (50 percent or greater probability) began during military service, began within one year of discharge therefrom, or is otherwise related to military service, to include the Veteran's conceded exposure to loud aircraft noise as an aircraft mechanic.  

The examiner should additionally address the Veteran's lay statements that he began having tinnitus/buzzing in his ears during military service, as well as any other evidence respecting continuity of symptomatology since onset of that disorder that exists in the record.  

Finally, if the examiner determines that the Veteran's tinnitus is not directly related to his military service, the examiner should additionally opine whether the Veteran's tinnitus is more likely, less likely, or at least as likely as not (a) caused by; or, (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his bilateral hearing loss.  

All opinions must be accompanied by a clear explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed explanation as to why this is so must be provided.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of his bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





